Citation Nr: 0801907	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-33 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition. 


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from April 1998 until March 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

In accordance with the veteran's request, a hearing was 
scheduled before a Veterans Law Judge at the RO in May 2007.  
The appellant failed to report to the scheduled hearing.  
After review of the file, it appears as though the hearing 
notice was sent to a previous address; therefore, it was 
never received by him.  Accordingly, in December 2007 a 
letter was sent to the veteran's last known address advising 
him to respond within 30 days or the Board would assume he no 
longer wanted a hearing and proceed accordingly.  The veteran 
failed to respond to the letter.  As such, his hearing 
request will be considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2007).  Accordingly, his claim will be adjudicated 
without further delay based upon all the evidence presently 
of record.

Additionally, the veteran filed a request for waiver of 
educational debt and for vocational rehabilitation benefits 
in March 2005.  It appears that these claims have not yet 
been addressed and are referred to the RO for appropriate 
action.     


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran has a low back disability.


CONCLUSION OF LAW

A low back condition was not incurred in, or aggravated by 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records reveal that the veteran was treated 
for back pain in service from February 2003 until March 2004.  
Specifically, he was seeing a chiropractic physician whom 
assessed that his pain was the result of segment dysfunction.  
However, a diagnosis of a chronic disease or injury was not 
provided at that time. Moreover, results from an in-service 
examination in February 2003 reveal that while the veteran 
had tenderness to palpitation in the lumbosacral area, there 
was no limitation of motion present.    

After separation from active duty service, the veteran 
underwent a general VA medical examination in October 2004.  
During the examination, he reported that he has experienced 
sharp pain in his lower back since 1998.  He denied any 
radiation, paresthesias, or urinary or bowel incontinence.  
Upon physical examination, the VA examiner concluded that the 
veteran did not have a general medical condition that was 
service related. 

A subsequent VA examination performed in November 2004 was 
specifically undertaken to evaluate the veteran's claimed low 
back condition.  He stated during the examination that he had 
no specific injury to the low back.  He also indicated that 
he has constant low back pain without radiating leg pain.  
Despite his pain, he also reported that he continues to be 
active and lifts weights.  Physical examination revealed that 
the veteran walks with a normal gait and that he has full 
range of motion.  

The examiner noted that the veteran had mild superficial 
tenderness to palpitation over the skin and paravertebral 
musculature of the lumbar spine, but no paravertebral spasm 
was present.   X-rays revealed a normal lumbar spine.  The 
examiner concluded that no current objective, physical, or 
radiographic pathology was found and that there is limited if 
any functional disability regarding his subjective complaints 
of low back pain.  

In this case, despite the veteran's complaints of low back 
pain, there is no objective finding of a current chronic 
underlying pathology.  The Court has held that a symptom, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability. Without a pathology to which the low back pain 
can be attributed, there is no basis to find a chronic 
disability for which service connection may be granted. See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."), 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Court has also held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability. "In the absence of proof of a 
present disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges the veteran's own belief that he has a 
diagnosis of a chronic disability that was incurred during 
active duty service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. at 470.  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  

In sum, the evidence of record fails to establish that the 
veteran has a current diagnosis of a chronic disability that 
was incurred in-service.  As the preponderance of evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert  v.  
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Finally, pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for full and fair adjudication of 
this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  Thus, 
adequate notice was provided to the appellant prior to the 
transfer and certification of the veteran's case to the Board 
and complied with the requirements of 38 U.S.C.A§ 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records.  The veteran submitted copies of his 
service medical records and statements in support of his 
claim.  In addition, the appellant was afforded a VA medical 
examination in October 2004 and in November 2004.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back condition is denied. 


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


